80 So. 3d 415 (2012)
David Eugene JOHNSON, Appellant,
v.
STATE of Florida, Appellee.
No. 1D11-3335.
District Court of Appeal of Florida, First District.
February 14, 2012.
David Eugene Johnson, pro se, Appellant.
Pamela Jo Bondi, Attorney General, and Jennifer J. Moore, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant, David Johnson, challenges the trial court's denial of his postconviction motion filed pursuant to Florida Criminal Procedure rule 3.850. The appellant's motion raised 21 grounds for relief. The trial court summarily denied grounds 1-4, 8-10, 13, 14, and 17-21. The remaining grounds were denied after an evidentiary hearing.
As to grounds 1-4, 9, 10, 13, and 17-21, we reverse and remand to the trial court for attachment of portions of the record showing that the appellant is not entitled to relief. Although the trial court's order referred to portions of the record that supported denial, the record was not attached to the order as required by rule 3.850. See Isaac v. State, 45 So. 3d 42 (Fla. 1st DCA 2010); Taylor v. State, 583 So. 2d 823 (Fla. 4th DCA 1991). The trial court's denial of the remaining grounds is affirmed.
AFFIRMED in part, REVERSED in part, and REMANDED with directions.
LEWIS, ROBERTS, and RAY, JJ., concur.